Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisner et al. (US Pub. No. 2013/0083173 A1).
As to claims 1 and 9, Geisner shows a content delivery system and associated methodology (Figs. 1A, 1B, 2A and 2B and para. 29), including: a transmitter 137 (Figs. 1 and 2 and paras. 43 and 48) for transmitting content streams (Fig. 10 and para. 116); and a processor (para. 48) configured to: identify a plurality of content streams (each based on the head position of a user), each content stream being different from one another and comprising content corresponding to a unique viewing direction from a same viewing position within an environment (Fig. 10 and para. 116, note that the displayed image changes based on the head position of the user); obtain, from a playback system including a head mounted display, a selection of one or more particular content streams from the plurality of content streams, wherein the playback system performs the selection based on a head position of a user of the head mounted display (Fig. 10 and para. 116); transmit the one or more particular content streams to the playback system (Fig. 10 and para. 116); and wherein content included in at least one of the one or more particular content streams is configured for playback (Fig. 10 and para. 116).
As to claims 2 and10, Geisner shows that the selection of the one or more particular content streams comprises prioritized content streams based on the head position of the user (Fig. 10 and para. 116).
As to claims 3 and 11, Geisner shows that the prioritized content streams comprise viewing directions within a scene corresponding to a current field of view of the used based on the size of portions of the field of view that each content stream provides (Fig. 10 and para. 116).
As to claim 4 and 12, Geisner shows controlling streaming of image content, the image content comprising a plurality of portions of a stereoscopic scene (paras. 63, 64 and 116).
As to claims 5 and 13, The method of claim 4, further comprising: transmitting the one or more particular content streams to the playback system periodically in accordance with a time interval (Fig. 10 and para. 116).
As to claims 6 and 14, Geisner shows receiving a request for imaging content from the playback device (Fig. 10 and para. 116), the request for imaging content comprising identification information corresponding to the playback device (para. 89).
As to claims 7 and 15, Geisner shows that the request for imaging content further comprises an indication for at least one data rate supported by the playback device (para. 87) and information indicating a current head position of the user (para. 116).
As to claims 8 and 16, Geisner shows transmitting information regarding the plurality of content streams as part of a program guide (i.e. a menu, para. 116).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627